           Case 1:20-cv-01573-NONE-SAB Document 4 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AARON ROMERO,                                      Case No. 1:20-cv-01573-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE RESPONSIVE PLEADING
13           v.
                                                        SEVEN DAY DEADLINE
14   VITRO FLAT GLASS, LLC,

15                  Defendants.

16

17          On October 7, 2020, Aaron Romero (“Plaintiff”), on behalf of himself and all others

18 similarly situated, filed this action in the Fresno County Superior Court against Vitro Flat Glass,

19 LLC (“Defendant”) alleging violations of California labor law. (ECF No. 1-1.) Defendant was
20 served on October 8, 2020. (ECF No. 1-1 at 45.) On November 6, 2020, Defendant removed the

21 action to the Eastern District of California. (ECF No. 1.)

22          Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer

23 before removal must answer or present other defenses or objections under these rules within the

24 longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the

25 initial pleading stating the claim for relief; (B) 21 days after being served with the summons for

26 an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is
27 filed.” Fed. R. Civ. P. 81(c)(2).”

28          Defendant’s notice of removal does not include an answer filed in the state court.


                                                    1
          Case 1:20-cv-01573-NONE-SAB Document 4 Filed 11/10/20 Page 2 of 2


 1 Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading within

 2 seven (7) days of the date of entry of this order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 10, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
